MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            FILED
regarded as precedent or cited before any                   Mar 23 2020, 10:37 am
court except for the purpose of establishing                     CLERK
the defense of res judicata, collateral                      Indiana Supreme Court
                                                                Court of Appeals
estoppel, or the law of the case.                                 and Tax Court




ATTORNEY FOR APPELLANT                         ATTORNEYS FOR APPELLEE
Valerie K. Boots                               INDIANA DEPARTMENT OF
Marion County Public Defender Agency           CHILD SERVICES
– Appellate Division                           Curtis T. Hill, Jr.
Indianapolis, Indiana                          Attorney General of Indiana
Lisa M. Johnson                                Frances Barrow
Brownsburg, Indiana                            Robert J. Henke
                                               Deputy Attorneys General
                                               Indianapolis, Indiana



                                     IN THE
    COURT OF APPEALS OF INDIANA

In re the Matter of G.E.T., N.T.,              March 23, 2020
and G.T.T. (Minor Children),                   Court of Appeals Case No.
                                               19A-JC-2521
R.T. (Mother),
                                               Appeal from the Marion Superior
Appellant-Respondent,                          Court
       v.                                      The Honorable Mark A. Jones,
                                               Judge
Indiana Department of Child                    The Honorable Diana Burleson,
Services,                                      Magistrate

Appellee-Petitioner,                           Trial Court Cause Nos.
                                               49D15-1902-JC-519
         and                                   49D15-1902-JC-520
                                               49D15-1902-JC-521
      Child Advocates, Inc.,1
      Appellee-Guardian ad Litem.



      Mathias, Judge.


[1]   R.T. (“Mother”) appeals the Marion Superior Court’s order adjudicating her

      three minor children as children in need of services (“CHINS”). Mother argues

      that the Department of Child Services (“DCS”) failed to present sufficient

      evidence to support the adjudication.


[2]   We affirm.


                                     Facts and Procedural History
[3]   Mother and Father have three minor children, seven-year-old G.E.T., six-year-

      old N.T., and three-year-old G.T.T. The two youngest children have special

      needs.


[4]   In November 2018, Father threw a pop bottle at Mother, grabbed her from

      behind, and put her in a choke hold while the children were nearby. In a

      separate incident, Father tried to run Mother off the road with his vehicle. DCS

      received a report alleging abuse and neglect. DCS had trouble establishing

      contact with Mother and filed two motions to compel before Mother




      1
          DeDe Connor filed an appearance on behalf of Child Advocates, Inc., but did not file a brief.
      cooperated with the investigation. Father also refused to cooperate. Father has

      an extensive criminal history involving violent acts. DCS received a second

      report alleging neglect as a result of domestic violence in the home in January

      2019. Mother obtained a protective order against Father in January 2019. She

      also sought assistance from the Julian Center. Tr. p. 30.


[5]   On February 22, 2019, DCS filed a petition alleging that the children were

      CHINS. Neither Mother nor Father appeared at the initial hearing. The trial

      court ordered the children removed from Mother’s and Father’s care. Later that

      day, the DCS family case manager removed the two youngest children from

      their daycare, and then proceeded to G.E.T.’s school. Mother tried to break in

      the family case manager’s vehicle while it was parked at G.E.T.’s school. She

      yelled and screamed at the case manager. The case manager called 911 for

      assistance because Mother’s behavior was extremely combative.


[6]   The children were initially placed in emergency foster care. Five days later, they

      were placed in relative care with their paternal grandmother. At the detention

      hearing held on March 8, 2019, the trial court ordered the children placed in a

      trial home visit with Mother. The trial court ordered Father to participate in

      supervised visitation.


[7]   After the children had been removed from Mother’s care, but before the March

      detention hearing, Mother met with the family case manager on February 26,

      2019 and discussed the recent death of her mother and her relationship with

      Father. She also told the case manager that she was working with the Julian
       Center, which was assisting Mother with filing for divorce and obtaining a

       protective order against Father.


[8]    DCS services providers have observed Father trying to speak to Mother and

       describe him as “badgering” her. Tr. p. 69. Father acts belligerent and

       aggressive. He refused to participate in services. Father also asked DCS service

       providers if it was possible for Mother to have the protective order dismissed.


[9]    At the May 31, 2019 fact-finding hearing, Mother gave contradictory testimony

       concerning her interactions with DCS service providers and whether she was

       asked to participate in certain services. Concerning her relationship with Father,

       Mother stated she obtained the protective order against Father because she

       “wanted personal space.” Tr. p. 16. Mother did not agree that domestic

       violence services were necessary and stated that she did not have time to

       participate in services. Mother believes her relationship with Father is

       unhealthy but not unsafe. Mother was also noticeably pregnant with Father’s

       child.


[10]   At the hearing, the DCS family case manager testified that the CHINS petition

       was filed because of “multiple previous reports of domestic violence regarding

       DCS, the multiple police runs, the criminal history and the fact that . . . we had

       [to] file a motion in order to get mom to cooperate and that we had thought the

       children were not safe.” Tr. p. 32. The home-based therapist testified that

       Mother minimalized Father’s violent behavior and she did not understand

       DCS’s involvement with her children. Mother did not believe that the violence
       between herself and Father had any impact on the children. Tr. pp. 46–47. The

       home-based therapist discussed treatment goals with Mother including

       developing an understanding of unhealthy relationships, managing stress, and

       “working on grief and loss.” Tr. p. 49.


[11]   Mother did not make any progress with her treatment goals and repeatedly

       cancelled appointments with the home-based therapist. Mother also failed to

       complete the domestic violence assessment recommended by the home-based

       therapist who feared for the “safety of the children.” Tr. p. 54. She testified that

       “if [M]om does not understand fully that [Dad’s] behavior can be dangerous

       and that that can be dangerous to the children that it’s going to put her in a

       position to have difficulty protecting the children.” Id. Family case manager

       Brittany Montgomery testified that her current concerns for the children include

       that the parents do not understand the severe effect that domestic violence has

       on the children. Tr. p. 68. The DCS case managers and service providers also

       all expressed concern that Mother and Father were not abiding by the terms of

       the no-contact order. But the services providers also agreed that Mother’s

       interactions with the children and her home are appropriate.


[12]   On September 27, 2019, the trial court concluded that the children are CHINS

       because the parents are not able to provide the children with an environment

       free from domestic violence. The court found:


             [Mother] has admitted that her relationship with [Father] is
             unhealthy yet she has continued to have contact with [Father];
             [Mother] minimizes the effect of conflict and violence on the
             children; and [Mother] has said that she will not or does not have
             time to participate in services and will not unless they are court
             ordered. [Father] does not understand how his behavior causes
             [Mother] and the children to be in danger. The parents have
             shown a pattern of violent behavior from November 2018. The
             children have been present when the police have been called on
             at least 2 occasions – in November 2018 when [Father] threw a
             pop bottle at [Mother], and in February 2019 when the FCM was
             removing the children from school. The parents need behavior
             modification and education regarding domestic violence that
             they will not receive without coercive intervention of the Court.


       Appellant’s App. p. 162.


[13]   The court issued the parental participation order on September 27, 2019 and

       ordered the children to continue in their temporary in-home trial visit in

       Mother’s home. Mother was ordered to participate in home-based case

       management and home-based therapy with a domestic violence component.

       Mother now appeals the CHINS adjudication. Father does not appeal.


                                Discussion and Decision
[14]   Our Supreme Court has explained the nature of a CHINS proceeding and

       appellate review of a CHINS finding as follows:


             A CHINS proceeding is a civil action; thus, the State must prove
             by a preponderance of the evidence that a child is a CHINS as
             defined by the juvenile code. We neither reweigh the evidence
             nor judge the credibility of the witnesses. We consider only the
             evidence that supports the trial court’s decision and reasonable
             inferences drawn therefrom. We reverse only upon a showing
             that the decision of the trial court was clearly erroneous.
       In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012) (quotations and citations omitted)

       (footnote and internal header omitted).


[15]   Moreover, when a trial court supplements a CHINS judgment with findings of

       fact and conclusions of law, we apply a two-tiered standard of review. First, we

       consider “whether the evidence supports the findings” and, second, “whether

       the findings support the judgment.” In re D.J. v. Ind. Dep’t Child Servs., 68
N.E.3d 574, 578 (Ind. 2017). A CHINS determination will only be reversed if it

       was clearly erroneous. Id. “A decision is clearly erroneous if the record facts do

       not support the findings or ‘if it applies the wrong legal standard to properly

       found facts.’” Id. (citation omitted).


[16]   To meet its burden of establishing CHINS status, DCS must prove that the

       child is under age eighteen,


              (1) the child’s physical or mental condition is seriously impaired
              or seriously endangered as a result of the inability, refusal, or
              neglect of the child’s parent, guardian, or custodian to supply the
              child with necessary food, clothing, shelter, medical care,
              education, or supervision;

                     (A) when the parent, guardian, or custodian is financially
                     able to do so; or

                     (B) due to the failure, refusal, or inability of the parent,
                     guardian, or custodian to seek financial or other
                     reasonable means to do so; and

              (2) the child needs care, treatment, or rehabilitation that:

                     (A) the child is not receiving; and
                    (B) is unlikely to be provided or accepted without the
                    coercive intervention of the court.

       Ind. Code § 31-34-1-1.


[17]   Although the acts or omissions of one or both parents can cause a condition

       that creates the need for court intervention, the CHINS designation focuses on

       the condition of the children rather than on an act or omission of the parent(s).

       In re N.E., 919 N.E.2d 102, 105 (Ind. 2010). In other words, despite a “certain

       implication of parental fault in many CHINS adjudications, the truth of the

       matter is that a CHINS adjudication is simply that – a determination that a

       child is in need of services.” Id. (citations omitted). Furthermore, “when

       determining CHINS status under Section 31-34-1-1, particularly the ‘coercive

       intervention’ element, courts ‘should consider the family’s condition not just

       when the case was filed, but also when it is heard.’” In re D.J., 68 N.E.3d at 580

       (quoting In re S.D., 2 N.E.3d 1283, 1290 (2014) (citation omitted)). “Doing so

       avoids punishing parents for past mistakes when they have already corrected

       them.” Id. at 581.


[18]   DCS alleged that the children were CHINS because Mother and Father failed

       to provide them “with a safe, stable, and appropriate living environment free

       from domestic violence.” Appellant’s App. p. 44. It is well established that a

       child’s exposure to domestic violence is serious and traumatic and can support

       a CHINS finding. E.g., In re N.E., 919 N.E.2d at 106; see also In re E.M., 4
N.E.3d 636, 644–45 (Ind. 2014) (“A lack of beatings therefore does not equate

       to a lack of abuse, nor does the children's tender age equate to a lack of harm.
       Infants as young as fifteen months exhibit behavioral disturbances from spousal

       violence,” including symptoms akin to post-traumatic stress disorder in adults.)


[19]   In this case, Mother and Father have not lived together since July 2018. But

       Mother is pregnant with Father’s child. In January 2019, Mother sought

       assistance from the Julian Center and obtained a protective order against

       Father.2 Mother stated that she intended to divorce Father, but she did not have

       money to pay the filing fee. She testified that she filed a motion requesting

       waiver of the filing fee. Tr. p. 90.


[20]   The DCS service providers agreed that Mother’s home is appropriate and the

       children are safe with her. The children were returned to Mother’s care on

       March 8, 2019, for a temporary trial home visit, and they have remained in her

       care since that date.


[21]   DCS proved that Mother had alleged two separate incidents of domestic

       violence. Both occurred before Mother obtained the protective order in January

       2019 and before the children were removed in February 2019. There were no

       reports of domestic violence after Mother obtained the protective order. DCS

       proved that Mother and Father had contact in violation of the protective order.

       However, the only known interaction between them occurred outside the

       courtroom while Mother and Father were waiting for court hearings to begin.




       2
        It is possible that the child was conceived before Mother obtained the protective order, but the record does
       not conclusively establish Mother’s due date. She was visibly pregnant in June 2019.
       Tr. p. 53. They were observed sitting together and arguing before the court

       hearings. The DCS case worker described Father “badgering” Mother and

       reported that Mother was trying to get away from him. Tr. pp. 69–70. On one

       occasion, Mother and Father walked out of the courtroom’s waiting area

       together. Tr. p. 53. Mother admitted that she and Father have an “unhealthy

       relationship.” Tr. p. 44. But she does not characterize their relationship as

       abusive. Tr. p. 47.


[22]   The home-based therapist could not recommend case closure because


             if the case closes today, this family will not receive any domestic
             violence treatment or assistance. I think there is a need for the
             domestic violence treatment for the safety of the children. I think
             if mom does not understand fully that [Father’s] behavior can be
             dangerous and that that can be dangerous to the children that it’s
             going to put her in a position to have difficulty protecting the
             children. I don’t think based on the conversation that I’ve had
             with mom that mom feels dad is a threat and is dangerous or is of
             concern even with conversations today.


       Tr. p. 54. The therapist also testified that children can be affected by domestic

       violence even if they are not present when it occurs. Tr. p. 58 (“[w]hen there is

       violence and parent’s behaviors are impacted by that emotionally, then a child’s

       behavior is impacted by that”). She stated that Mother’s children have been

       affected because “the older child does get caught up in between mom and dad’s

       arguments and is used in between to gain information regarding mom. That’s

       what’s been reported.” Id. The family case manager shared the same concerns.

       Tr. pp. 67-69.
[23]   Because it was not court-ordered, Mother did not follow DCS’s

       recommendation to participate in a domestic violence assessment. And the

       family case manager was concerned that the pattern of domestic violence would

       continue in Mother’s home. Tr. p. 70. Mother also failed to participate in

       therapy with the home-based family therapist. Tr. p. 49. The case manager

       expressed concerned that Father is still involved in Mother’s life. Tr. p. 73.


[24]   Mother refuses to admit that Father is abusive. Aside from obtaining a

       protective order, she has not taken steps to address the issue of domestic

       violence. DCS has observed Mother violating the protective order by sitting

       with Father while waiting for courtroom proceedings to begin. DCS proved by

       a preponderance of the evidence that Mother has not acknowledged or

       addressed the impact domestic violence has on herself and her children.

       Although there is evidence supporting Mother’s argument that the children are

       not in need of services, it is not our role to reweigh the evidence and the

       credibility of the witnesses. See In re K.D., 962 N.E.2d at 1253; see also Steele-Giri

       v. Steele, 51 N.E.3d 119, 124 (Ind. 2016) (explaining that appellate courts grant

       latitude and deference to trial courts in family law matters).


[25]   For all of these reasons, we affirm the trial court’s order adjudicating Mother’s

       children as CHINS.


[26]   Affirmed.


       Kirsch, J., and Bailey, J., concur.